As filed with the Securities and Exchange Commission on June 28, 2011 Registration No. 333-161835 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-161835 UNDER THE SECURITIES ACT OF 1933 Temple-Inland Inc. (Exact name of registrant as specified in its charter) Delaware 75-1903917 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1300 MoPac Expressway South, 3rd Floor Austin, Texas 78746 (Address of principal executive offices, including Zip code) Temple-Inland Savings Plan for Union Employees (Full title of the plan) C. Morris Davis, Esq. Temple-Inland Inc. 1300 MoPac Expressway South, 3rd Floor Austin, Texas78746 (512) 434-5800 (Name, address, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerR Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ DEREGISTRATION OF SHARES This Post-Effective Amendment on Form S-8 relates to the Registration Statement on Form S-8, Reg. No. 333-161835 related to the Temple-Inland Savings Plan for Union Employees (the “Registration Statement”), of Temple-Inland Inc., a Delaware corporation (“Temple-Inland”), which has been filed with the Securities and Exchange Commission (the “SEC”). Temple-Inland hereby removes from registration, by means of this Post-Effective Amendment to the Registration Statement, any securities registered under the Registration Statement that have not been sold or otherwise issued as of the date of the filing of this Post-Effective Amendment. The securities are being removed from registration because the plan no longer offer interests in a company stock fund. 1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Austin, State of Texas, on this 28th day of June 2011. TEMPLE-INLAND INC. (Registrant) By: /s/ Doyle R. Simons Name: Doyle R. Simons Title:Chairman of the Board and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Capacity Date /s/ Doyle R. Simons Chairman of the Board and Chief Executive Officer June 28, 2011 Doyle R. Simons /s/ Randall D. Levy Chief Financial Officer June 28, 2011 Randall D. Levy /s/ Troy L. Hester Principal Accounting Officer June 28, 2011 Troy L. Hester * Director June 28, 2011 Cassandra C. Carr * Director June 28, 2011 E. Linn Draper, Jr. * Director June 28, 2011 Larry R. Faulkner * Director June 28, 2011 Jeffrey M. Heller * Director June 28, 2011 J. Patrick Maley III * Director June 28, 2011 W. Allen Reed * Director June 28, 2011 Richard M. Smith * Director June 28, 2011 Arthur Temple III * Director June 28, 2011 R.A. Walker *By: /s/ Leslie K. O'Neal Leslie K. O'Neal, Attorney-in-Fact 2
